Citation Nr: 1605867	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-22 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a sleep apnea disability, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to January 1982, and December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating determination of the Regional Office (RO) in New Orleans, Lousiana, which denied the claim on appeal.

The Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ) in November 2015.  A transcript of the hearing is associated with the claims file.  

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For the reasons set forth below, the Board finds that the claim must be remanded for further evidentiary development.  

The Veteran appeared for a VA examination as to his sleep apnea in February 2013.  The examiner diagnosed obstructive sleep apnea.  She opined that the Veteran's sleep apnea was less likely as not aggravated beyond its natural progression by PTSD, noting that the Veteran was diagnosed with sleep apnea before he was diagnosed with PTSD.  The Veteran has requested a new examination, asserting that he suffered from PTSD symptoms since he separated from service.  

Further, the record contains an August 2010 letter from private physician M.D.C. opining that it is at least as likely as not that the Veteran's sleep apnea is aggravated by his PTSD, but the opinion contained no rationale.  In light of this evidence of record, the Board finds a new VA examination necessary to opine as to the etiology of the Veteran's sleep apnea, and in particular its relationship to his service-connected PTSD, with consideration of Dr. M.D.C.'s positive nexus opinion.

Finally, the Veteran indicated that he received prior treatment for his sleep apnea at the VAMC in New Orleans, Louisiana.  All outstanding VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records with the record, including all records from the New Orleans, Louisiana VAMC.

2. Then, schedule the Veteran for a VA examination conducted by a medical provider skilled in the diagnosis and treatment of sleep apnea.

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer the following opinions:

(a)  whether the Veteran's sleep apnea was caused by, aggravated by, or otherwise etiologically related to his active service; and 

(b)  whether the Veteran's sleep apnea was caused or has been permanently aggravated by the Veteran's service-connected disabilities, to include PTSD.

In responding to the foregoing, the examiner should specifically address the August 2010 letter from private physician M.D.C. opining that it is at least as likely as not that the Veteran's sleep apnea is aggravated by his PTSD and the Veteran's contentions that he suffered from PTSD symptoms since he separated from service, prior to his diagnosis of PTSD.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding notifications to the Veteran as to the scheduled examination.

3. After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

